Citation Nr: 1046105	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO. 09-12 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for a left shoulder rotator 
cuff tear, status post arthroscopy (left shoulder disability), to 
include as due to left olecranon bone spur and status post 
arthrotomy (left elbow disability).

2. Propriety of reducing the evaluation for left olecranon bone 
spur and status post arthrotomy (left elbow disability) from 30 
percent to 10 percent, effective September 10, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971 and 
in the Air National Guard from December 1995 to August 1996.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee. The Veteran 
attended a hearing before the undersigned in July 2010.

The Veteran has made multiple references to the difficulty he has 
performing his duties as a postal service worker due to his 
service-connected elbow disability. This may be a claim for total 
disability based on individual unemployability. This matter is 
referred to the RO for proper consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

The Veteran was last afforded a VA examination in September 2008. 
While the examiner opined that the Veteran's left shoulder 
disability was not caused by his left elbow disability, he did 
not offer an opinion as to whether the Veteran's left shoulder 
disability was aggravated by the Veteran's left elbow disability. 
Once VA has provided a VA examination, it is required to provide 
an adequate one, regardless of whether it was legally obligated 
to provide an examination in the first place. Barr v. Nicholson, 
21 Vet. App. 303 (2007). If a VA examination is inadequate, the 
Board must remand the case. A medical examination report must 
contain not only clear conclusions with supporting data, but also 
a reasoned medical explanation connecting the two. See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007). In this, as the examination failed 
to address the possibility of aggravation, a new examination is 
required.

The September 2008 VA examination was nearly two years ago, and 
the Veteran has reported that his left elbow symptoms are more 
severe than that examination indicated. Hence, a more 
contemporaneous VA examination, with findings responsive to the 
applicable rating criteria, is needed to properly evaluate the 
disability. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2010). See also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA has a duty to provide the Veteran with a thorough and 
contemporaneous medical examination, one which takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one) and Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote 
for rating purposes cannot be considered "contemporaneous"). A 
new examination should be scheduled.

At his hearing, the Veteran identified Dr. Kaminsky and Dr. 
Gekas, two private providers from whom he had received treatment. 
Although partial records for these of these providers are already 
in the claims file, current and complete records should be 
obtained. The Veteran also mentioned a Dr. Petty, and there 
appear to be no records from this provider in the claims file. 
Regulations provide that efforts must be made to secure all 
private medical records and VA records that may exist related to 
the Veteran's claim. 38 C.F.R. § 3.159(c)(1) defines reasonable 
efforts in obtaining records outside the custody of the federal 
government as "an initial request for the records, and, if the 
records are not received, at least one follow-up request." 
Current and complete records from these providers should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's current and 
complete Dr. Kaminsky treatment records. 
Evidence of attempts to obtain these 
records should be associated with the 
claims file. Do not associate duplicate 
records with the claims file.

2. Obtain the Veteran's current and 
complete Dr. Gekas treatment records. 
Evidence of attempts to obtain these 
records should be associated with the 
claims file. Do not associate duplicate 
records with the claims file.

3. Obtain the Veteran's current and 
complete Dr. Petty treatment records. 
Evidence of attempts to obtain these 
records should be associated with the 
claims file. Do not associate duplicate 
records with the claims file.

4. Schedule the Veteran for a VA 
examination for his left elbow and left 
shoulder. The entire claims file must be 
made available to the VA examiner. 
Pertinent documents should be reviewed, 
including service treatment records, VA 
and private treatments records, and the 
statements of the Veteran. The examiner 
should conduct a complete history and 
physical and assign all relevant 
diagnoses. Range of motion (including a 
notation of where pain begins) for the 
shoulder and elbow should be included and 
any functional limitations should be 
noted. The examiner should offer an 
opinion as to whether the Veteran's left 
shoulder disability is at least as likely 
as not aggravated by the service-connected 
left elbow disability.  The Veteran has 
alleged that his service -onnected elbow 
disability has either caused or aggravated 
his current shoulder disability.  The 
examiner should address the Veteran's 
contention from a medical viewpoint, and 
indicate the medical basis for her or his 
conclusion.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against causation.

All necessary diagnostic testing should be 
conducted and commented upon by the 
examiner. All opinions should be supported 
by a clear rationale, and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to the 
Board.

5. After completing the above action, the 
claim should be readjudicated. If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative. 
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must 
be afforded expeditious treatment. The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).

